Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 1 of 14 PageID #: 17364



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC.,              )
 PAR STERILE PRODUCTS, LLC, and         )
 ENDO PAR INNOVATION                    )
 COMPANY, LLC,                          )
                                        )    C.A. No. 18-823-CFC
                   Plaintiffs,          )
                                        )    PUBLIC VERSION
        v.                              )
                                        )
 EAGLE PHARMACEUTICALS INC.,            )
                                        )
                   Defendant.           )

     EAGLE’S CONCISE STATEMENT OF FACTS IN SUPPORT OF ITS
     MOTION FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT
 OF COUNSEL:                                David E. Moore (#3983)
                                            Bindu A. Palapura (#5370)
 Jay P. Lefkowitz, P.C.                     Stephanie E. O’Byrne (#4446)
 Jeanna M. Wacker                           POTTER ANDERSON & CORROON LLP
 Benjamin A. Lasky                          Hercules Plaza, 6th Floor
 Sam Kwon                                   1313 N. Market Street
 Christopher J. Citro                       Wilmington, DE 19801
 Ashley Cade                                Tel: (302) 984-6000
 KIRKLAND & ELLIS LLP                       dmoore@potteranderson.com
 601 Lexington Avenue                       bpalapura@potteranderson.com
 New York, NY 10022                         sobyrne@potteranderson.com
 Tel: (212) 446-4800
                                            Attorneys for Defendant Eagle
 Bryan S. Hales                             Pharmaceuticals Inc.
 KIRKLAND & ELLIS LLP
 300 North LaSalle
 Chicago, IL 60654
 Tel: (312) 862-2000

 Dated: April 17, 2020
 6665100 / 45185
Public Version Dated: April 24, 2020
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 2 of 14 PageID #: 17365



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC.,                )
 PAR STERILE PRODUCTS, LLC, and           )
 ENDO PAR INNOVATION                      )
 COMPANY, LLC,                            )
                                          )   C.A. No. 18-823-CFC
             Plaintiffs,                  )
                                          )
       v.                                 )    PUBLIC VERSION
                                          )
 EAGLE PHARMACEUTICALS INC.,              )
                                          )
             Defendant.                   )


    EAGLE’S CONCISE STATEMENT OF FACTS IN SUPPORT OF ITS
    MOTION FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT
       Pursuant to the Court’s April 9, 2020 Order and Form Scheduling Order,

 Defendant Eagle Pharmaceuticals Inc. (“Eagle”) submits the following Concise

 Statement of Facts in support of its request to file a motion for summary judgment

 of non-infringement:
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 3 of 14 PageID #: 17366



                               TABLE OF EXHIBITS1

 Ex. No. Description

     1.     Approval Letter for NDA No. 204485 (PAR-VASO_0015573–586)
            (Excerpts)
     2.     Approval Letter for NDA No. 204485/S-003
            (PAR-VASO_0014542–547) (Excerpts)
     3.     Mar. 17, 2020 E-mail from Brian Goldberg to Ashley Cade

     4.     U.S. Patent No. 9,687,526 (PAR-VASO_0295299–377)2

     5.     U.S. Patent No. 9,744,209 (PAR-VASO_0295216–298)

     6.     U.S. Patent No. 9,750,785 (PAR-VASO_0295378–459)

     7.     Sept. 6, 2019 E-mail from Sharon Gagliardi to Christopher Citro

     8.     Plaintiffs’ Second Supplemental Objections and Responses to Eagle
            Pharmaceuticals Inc.’s First Set of Interrogatories (Nos. 4-10, 12-13)
            (Excerpts)
     9.     Paragraph IV Acknowledgement ANDA Receipt Letter for ANDA No.
            211538 (EAGLEVAS0000013–018) (Excerpts)
     10.    Module 1.12.12 Comparison of Generic Drug and RLD for ANDA No.
            211538 (EAGLEVAS0000076–077)
     11.    Highlights of Prescribing Information for VASOPRESSIN INJECTION
            for ANDA No. 211538 (EAGLEVAS0043566–568)
     12.    Module 2 Supplement: Question-based Review for Drug Product for
            ANDA No. 211538 (EAGLEVAS0043670–790) (Excerpts)
     13.    Approval Letter for NDA No. 204485/S-002
            (PAR-VASO_0014782–787) (Excerpts)


 1
      Exhibits are attached to the Declaration of Ashley Cade.
 2
      Due to volume, relevant excerpts of the Patents-in-Suit have been provided.
      Full copies can be found at D.I. 1, Exs. B, C, E.


                                           ii
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 4 of 14 PageID #: 17367




 Ex. No. Description

  14.     Module 3.2.P.5.1 Specifications for ANDA No. 211538
          (EAGLEVAS0046173–175) (Excerpts)
  15.     Module 3.2.P.5.1 Specifications for ANDA No. 211538
          (EAGLEVAS0001328–29)
  16.     Module 3.2.P.8.1 Stability Summary and Conclusion for
          ANDA No. 111538 (EAGLEVAS0047328–355) (Excerpts)
  17.     Module 3.2.P.3.3 Description of Manufacturing Process and Process
          Controls for ANDA No. 211538 (EAGLEVAS0045476–508) (Excerpts)
  18.     Executed Batch Record        for ANDA No. 211538
          (EAGLEVAS0001921–2327) (Excerpts)
  19.     Compilation of Stability Data                for ANDA No. 211538
          (EAGLEVAS0047274–303) (Excerpts)
  20.                                        (AMRIVAS0114545)

  21.     Opening Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement
          of U.S. Patent Nos. 9,687,526, 9,744,209, and 9,750,785 (Excerpts)
  22.     Reply Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement
          (Excerpts)
  23.     Compilation of Stability Data
          (AMRIVAS0117140–147, 0117152–159, 0117162–169) (Excerpts)
  24.     Letter from Eagle Pharmaceuticals to Office of Generic Drugs (HFD-
          600), FDA, enclosing                   ANDA No. 211538
          (EAGLEVAS0043614–63) (Excerpts)
  25.     Executed Batch Record      for
          ANDA No. 211548 (EAGLEVAS0047362–8071) (Excerpts)
  26.     Executed Batch Record      for
          ANDA No. 211548 (EAGLEVAS0048072–666) (Excerpts)
  27.     Executed Batch Record      for
          ANDA No. 211548 (EAGLEVAS0048667–9378) (Excerpts)
  28.     Compilation of Stability Data
          (AMRIVAS0117110–17, 0117120–27, 0117130–37) (Excerpts)




                                       iii
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 5 of 14 PageID #: 17368




 Ex. No. Description

  29.     Proposed Commercial Batch Record for Vasopressin Injection, USP for
          ANDA No. 211538 (EAGLEVAS0045509–605) (Excerpts)
  30.     Module 3.2.P.3.4 Control of Critical Steps and Intermediate for
          ANDA No. 211538 (EAGLEVAS0045429–443) (Excerpts)




                                        iv
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 6 of 14 PageID #: 17369



 I.     PAR’S VASOSTRICT® PRODUCT
        1.    In April 2014, Par received FDA approval for its original Vasostrict®

 product, which was made with a pH of 3.4–3.6. (Ex. 1 at PAR-VASO_0015573,

 581, 586.)

        2.    In March 2016, Par received FDA approval for a reformulated

 Vasostrict® product, which is made with a pH of 3.8. (Ex. 2 at PAR-

 VASO_0014542–43, 545.)

 II.    THE PATENTS-IN-SUIT
        3.    For purposes of trial, Par asserts that Eagle’s ANDA product will

 literally infringe claim 13 of U.S. Patent No. 9,687,526 (“’526 Patent”); claims 1,

 3–5, and 7 of U.S. Patent No. 9,744,209 (“’209 Patent”); and claims 1, 4, 5, and 8

 of U.S. Patent No. 9,750,785 (“’785 Patent”) (“Patents-in-Suit”). (Ex. 3.)

        4.    Claim 13 of the ’526 patent requires a vasopressin formulation having

 a pH of 3.8. (Ex. 4, claims 1, 13.)

        5.    Each asserted claim of the ’209 and ’785 patents requires a

 vasopressin formulation having a pH of 3.7–3.9. (Ex. 5, claim 1; Ex. 6, claim 1.)

        6.    Par contends that the Patents-in-Suit cover reformulated Vasostrict®,

 but not original Vasostrict®. (Ex. 7; Ex. 8.)

 III.   THE ANDA PROCESS
        7.    The Hatch-Waxman Act allows for the filing of an Abbreviated New

 Drug Application (“ANDA”) seeking approval to market a generic version of an
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 7 of 14 PageID #: 17370



 approved drug product, without separately establishing safety and efficacy.

 21 U.S.C. § 355(j).

       8.     If a proposed generic product is rated “Q1/Q2” to an approved

 product, the FDA has determined that it is qualitatively and quantitatively the same

 as the approved product, and will not require separate bioequivalence studies.

 21 CFR § 320.22(b)(1); see also id. § 314.94(a)(9)(iii).

       9.     The ANDA specifies the formulation and properties of the proposed

 generic product that will be marketed by the applicant, and provides specifications

 for parameters such as pH and impurities in accordance with good manufacturing

 practices. Id. § 314.94(a)(5)–(7), (9); see also § 314.50(d)(1)(i)–(ii); see generally

 21 CFR § 211 et seq. (Current Good Manufacturing Practices For Finished

 Pharmaceuticals).

       10.    Manufacturing specifications define properties the product must have

 during specific steps in the manufacturing process. Id. § 211.110(a)–(c). “Release”

 specifications define properties the product must have on release from

 manufacturing. Id. § 211.165(a), (c)–(f). “Stability” specifications define properties

 the product must have after release and through its shelf life. Id. § 211.166(a).

       11.    An ANDA applicant must conduct stability studies demonstrating that

 its proposed ANDA product will meet its specifications over its shelf life. Id.

 § 211.166. In such studies, the product may be stored under various conditions and



                                           2
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 8 of 14 PageID #: 17371



 appropriate measurements taken at regular intervals during the product’s shelf life,

 which are reported to the FDA. Id. § 211.166(b).

       12.   Once its ANDA is approved, a generic manufacturer may not market a

 product that does not comply with its ANDA specifications, without being subject

 to strict sanctions. See, e.g., 21 U.S.C. §§ 331(d), 332(a), 333(a), 334(a)(1),

 335b(a)(1), 335c(a)(1).

 IV.   EAGLE’S ANDA PRODUCT

       A.    Background
       13.   On March 23, 2018, Eagle’s ANDA No. 211538 was accepted for

 filing by the FDA. (Ex. 9 at EAGLEVAS0000013.)




                                          3
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 9 of 14 PageID #: 17372



       B.    Eagle’s ANDA pH Specifications
       16.




       C.    Stability Testing of Eagle’s ANDA Product
       18.   With its ANDA, Eagle was required to submit results of stability

 testing of samples of its ANDA product to the FDA. 21 CFR § 211.166.

       19.




                                       4
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 10 of 14 PageID #: 17373



       21.




                                       5
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 11 of 14 PageID #: 17374



       27.




                                       6
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 12 of 14 PageID #: 17375



       32.




                                       7
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 13 of 14 PageID #: 17376



       38.




                                       8
Case 1:18-cv-00823-CFC Document 180 Filed 04/24/20 Page 14 of 14 PageID #: 17377




        43.




                                            Respectfully submitted,
 OF COUNSEL:                                POTTER ANDERSON & CORROON LLP

 Jay P. Lefkowitz, P.C.                     By:    /s/ Bindu A. Palapura
 Jeanna M. Wacker                                 David E. Moore (#3983)
 Benjamin A. Lasky                                Bindu A. Palapura (#5370)
 Sam Kwon                                         Stephanie E. O’Byrne (#4446)
 Christopher J. Citro                             Hercules Plaza, 6th Floor
 Ashley Cade                                      1313 N. Market Street
 KIRKLAND & ELLIS LLP                             Wilmington, DE 19801
 601 Lexington Avenue                             Tel: (302) 984-6000
 New York, NY 10022                               dmoore@potteranderson.com
 Tel: (212) 446-4800                              bpalapura@potteranderson.com
                                                  sobyrne@potteranderson.com
 Bryan S. Hales
 KIRKLAND & ELLIS LLP                       Attorneys for Defendant Eagle
 300 North LaSalle                          Pharmaceuticals Inc.
 Chicago, IL 60654
 Tel: (312) 862-2000

 Dated: April 17, 2020
 6665100 / 45185

 Public Version Dated: April 24, 2020
                                        9
